159 S.E.2d 276 (1968)
1 N.C. App. 38
Opal Brannock TATE
v.
Sandra Lee GOLDING and Willie A. Golding, by Foy Clark, Guardian ad Litem.
No. 67SC19.
Court of Appeals of North Carolina.
February 21, 1968.
*277 Blalock & Swanson, by Edward N. Swanson, Pilot Mountain, for plaintiff appellant.
Hudson, Ferrell, Petree, Stockton, Stockton & Robinson, by R. M. Stockton, Jr., and J. Robert Elster, Winston-Salem, for defendants appellees.
BROCK, Judge.
Plaintiff appellant's assignments of error 1 through 6 are to the action of the judge in allowing into evidence, over plaintiff's objections, testimony of statements made by plaintiff to defendant. Plaintiff cites G.S. § 8-45.5 in support of her objection. We have carefully considered these assignments of error and, finding them without merit, they are overruled.
The appellant assigns as error four portions of the charge to the jury on the issue of contributory negligence. The following two portions are illustrative:
"The defendants assert that the plaintiff, herself, in driving a motor vehicle from an unpaved road and into the intersection of Highway Number 52, without keeping a proper lookout and in failing to keep her vehicle under proper control, was in violation of the law."
* * * * * *
"The defendants contend that a driver of a motor vehicle about to enter a highway protected by stop signs must stop, as directed, looking (sic) both directions and permit all vehicles to pass, *278 which are at such a distance and traveling at such a speed as would be imprudent for him to proceed into the intersection."
These portions of the charge upon the law are in the form of contentions; in the record before us, there is no additional charge upon the law covered by these stated contentions. G.S. § 1-180 imposes upon the trial judge the duty to declare and explain the law arising on the evidence as to all substantial features of the case. A statement of what the parties contend the law to be is not sufficient. Saunders v. Warren, 267 N.C. 735, 149 S.E.2d 19. The judge must explain and apply the law to the specific facts pertinent to the issue involved. Therrell v. Freeman, 256 N.C. 552, 124 S.E.2d 522.
For the errors in the charge upon the issue of contributory negligence, a new trial upon all issues is ordered.
New trial.
MALLARD, C. J., and BRITT, J., concur.